DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 26 August 2021 in which claims 1, 8, 10-12, 14-16, 45, and 47 were amended, claims 23-25, 28-30, 36, 46, and 48-49 were canceled, and new claims 50-53 were added.  All of the amendments have been thoroughly reviewed and entered.  
The interview summary is acknowledged and the interview record is complete.
All previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1-3, 5-6, 8-22, 40-45, 47, and 50-53 are under prosecution.
3.	This Office Action includes new rejections necessitated by the amendments.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	A.	Claims 1-3, 5-6, 8-22, 40-45, 47, and 50-53 are indefinite in each of the following:
I.	The recitation “the target sequence” in claim 1, which lacks antecedent basis because there is no previous recitation of a “target sequence.”
II.	The recitations “each of said nanopore” in steps b)(iii) and b)(iv) and “said nanopore” in steps b)(iv) and c), which lack antecedent basis in the previous recitation “at least one nanopore.”  It is noted that “said nanopore” also appears in each of claims 18-20, and that “the nanopore” appears in each of claim 41-42.  It is further noted that the recitations of “two nanopores” and “two of said nanopores” in claim 21 and “said nanopores” in claim 22 are also indefinite as a result of the inconsistent language regarding the number of nanopores and how they are referred to.

B.	Claims 5-6 are each indefinite in the recitation “said probe,” which lacks antecedent basis in the previous recitation of “multiple probes” in claim 1.

C.	Claim 43 is in the recitation “the second molecule,” which lacks antecedent basis because there is no previous recitation of a “second molecule.”
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention

8.	Claims 1-3, 5-6, 8, 10-13, 15-18, 40-44, and 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor (U.S. Patent Application Publication NI. US 2011/0124518 A1, published 26 May 2011), Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), and Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012).
	Regarding claim 1, Cantor teaches methods of detecting polynucleotides (i.e., nucleic acids) in a sample (Abstract) comprising contacting a sample with multiple probes (paragraph 0006 and Figure 4B), wherein at least one target motif (i.e., sequence of interest) includes methylated nucleotides (paragraph 0022 and paragraph 0035), and that the method involve epigenetic analysis (Abstract); thus, it would have been obvious to detect epigenetically methylated target nucleic acids in a sample. Cantor further teaches loading the sample into a nanopore device having two chambers with a nanopore between them, and which allows electrical and fluid communication between the chambers because both current and the sample can flow through the nanopore opening, and applying a voltage thereto (paragraph 0117).  Cantor teaches detection of a pattern of generated signals (i.e., the claimed profile; paragraph 0115), and that the signals are electrical and detected by a sensor, in the form of a detection device (paragraph 0119), and that the identity of nucleotides flowing through the nanopore are determined (paragraphs 0120-0121).  Cantor also teaches the methods have the added advantage of allowing increased detection resolution as well as decreasing the speed of translocation through the nanopore (paragraphs 0005 and 0018).  Thus, Cantor teaches the known techniques discussed above.
Cantor does not teach detection of signal amplitude.
	However, Drndic et al teach methods of detecting a polynucleotide, in the form of sequencing an analyte, wherein the analyte is a nucleic acid, comprising contacting the sample with a probe that specifically binds a target sequence of the nucleic acid (paragraph 0276-0277).  The sample (i.e., analyte) is loaded in a chamber that is fluidically and electrically coupled to a second chamber on the other side of a nanopore (paragraph 0247).  Drndic et al teach application of a voltage is applied to translocate the analyte across the nanopore (paragraph 0047), and that the nanopore has an associated detector for detecting a signal related to the passage of the analyte (i.e., first molecule) through the nanopore (paragraph 0162).  Drndic et al further teach the detection is of the probe-target nucleic acid complex (i.e., duplex; paragraph 0270), and that the detection results in sequencing of the target sequence (paragraph 0277).  Drndic et al also teach detection of the signal amplitude and the current (e.g., paragraphs 0040-0041), as well as comparison to background molecules (e.g., negative controls; paragraph 0226) and unbound polynucleotides, in the form of trace amounts of polynucleotide probe (paragraph 0251.  It is noted that the claim does not require the claimed “an unbound polynucleotide” to be the target, although Drndic et al also teach detecting positive control of targets (paragraph 0043).  Drndic et al also teach detection of differences in the signal (e.g., current) as biomolecules pass through the nanopore (paragraph 0209).  Thus, it would have been obvious to compare the differences in current of the complex to that of background molecules and unbound molecules to generate a unique profile.  Drndic et al also teach the method has the added advantage of improving the signal to noise ratio (paragraph 0192).  Thus, Drndic et al teach the known techniques discussed above.
	While Drndic et al teach the use of labels (i.e., the claimed second molecule; paragraph 0144) and labeled probes (paragraph 0267), neither Drndic et al nor Cantor explicitly teach the voltage is controlled.
	However, Li et al teach methods wherein double stranded nucleic acid molecules are passed through a nanopore, wherein the nucleic acid (i.e., biopolymer) is labeled (i.e., conjugated) with a label (i.e., a second molecule) that alters the electrical properties of the nucleic acid (Abstract and paragraph 0056).  Li et al teach the detection of signal amplitude (paragraph 0082), and that the voltage is controlled (paragraph 0007), which has the added advantage of allowing biopolymers to be passed through the nanopore (i.e., sorted) based on different characteristics (paragraph 0083).  Thus, Li et al teach the known techniques discussed above. 
It is noted that Drndic et al teach conductance in the nanopore shifts (i.e., is reduced) as analytes pass through because ion flux is hindered.  Thus, the binding of a probe to the target causes a conductance shift signal contrast that is detected.
It is further noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).
Neither Cantor, Drndic et al nor Li et al teach detecting the shift and duration.
However, Meller et al teach methods comprising detection of target DNA fragments passing through nanopores, wherein the target DNA is bound to sequence specific bis-PNA probes (paragraph 0011), which are analogous to the molecules presented in Figure 9B of the instant specification.  The first molecule is therefore one strand of the bis-PNA probe which binds to the target molecule, and the second molecule comprises the linker and/or the second PNA strand (e.g., Figure 4).  Meller et al further teach the detection of a difference (i.e., changes) in the signal when the bound complex flows through the nanopore (paragraph 0084), and that the bound complex translocates more slowly through the nanopore (paragraph 0184).  Thus, detecting a shift and duration in the conductance is obvious.  Meller et al also teach the methods have the added advantage of enhancing the single amplitude contrast for easy detection (paragraph 0075).  Thus, Meller et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Cantor, Drndic et al, Li et al, and Meller et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage the added advantages of:
Allowing increased detection resolution as well as decreasing the speed of translocation through the nanopore as explicitly taught by Cantor (paragraphs 0005 and 0018); 
Improving the signal to noise ratio as explicitly taught by Drndic et al (paragraph 0192);
Allowing biopolymers to be passed through the nanopore (i.e., sorted) based on different characteristics as explicitly taught by Li et al (paragraph 0083); 
Enhancing the single amplitude contrast for easy detection as explicitly taught by Meller et al (paragraph 0075). 
In addition, it would have been obvious to the ordinary artisan that the known techniques of Cantor, Drndic et al, Li et al, and Meller et al could have been combined with predictable results because the known techniques of the cited prior art predictably result in useful techniques for nanopore sequencing of nucleic acid molecules.
Regarding claim 2, the method of claim 1 is discussed above.  Cantor teaches Drndic et al teach the polynucleotide target is DNA or RNA (paragraph 0007), as does Drndic et al (paragraph 0170).  Li et al also teach double stranded DNA, RNA, and RNA-DNA complexes (paragraph 0056), and Meller et al teach DNA targets (Abstract); thus it would have been obvious to have the target polynucleotide be either DNA or RNA. 
	Regarding claim 3, the method of claim 1 is discussed above.  Cantor teaches the detectable signal is an electrical signal (paragraph 0048), as do Drndic et al (paragraph 0276), Li et al (e.g., current; paragraph 0009) and Meller et al (e.g., current; paragraph 0011).
Regarding claims 5-6, the method of claim 1 is discussed above. Cantor teaches the probe comprises a detection moiety (paragraph 0009), in the form of an antibody (paragraph 0049).  Li et al also teach the probe is heterogeneous in the backbone composition and includes a combination comprising peptide nucleic acid polymer units (paragraph 0027).  
Regarding claim 8, the method of claim 1 is discussed above.  Meller et al teach the probe comprises PEG (paragraph 0059).
Regarding claims 10-11, the method of claim 1 is discussed above.  Drndic et al teach applying a condition to the sample to alter binding, in the form of changing the temperature (e.g., paragraph 0250).  Li et al also teach sensing conditions including temperature and pH (paragraph 0076).
In addition, it is noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235
(CCPA 1955)).  Thus, the changing/optimizing the temperature is an obvious variant of the teachings of the prior art.  See MPEP 2144.05 II.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
	Regarding claims 12-13, the method of claim 1 is discussed above.  Drndic et al also teach the polynucleotide comprises a chemical modification, in the form of modified cytosines, including methylated cytosines, as well as hydroxymethyl cytosines (i.e., hmC), which is an oxidized nucleic acid (paragraphs 0118 and 0457).  Korlach et al also teach chemical modification to polynucleotides (paragraph 0108). Cantor also teaches modification of the target polynucleotide (i.e., nucleic acid) via oxidation (paragraph 0031).
Regarding claim 15, the method of claim 1 is discussed above.  Cantor teaches the probe binds to the target via hydrogen bonding, in the form of hybridization (paragraph 0006), as do Drndic et al (paragraph 0043), Li et al (paragraph 0028) and Meller et al (paragraph 0012).
Regarding claim 16, the method of claim 1 is discussed above.  Drndic et al teach the addition of a label that binds to the probe-polynucleotide complex, in the form of an intercalator (paragraph 0475), as does Li et al (paragraph 0056).  Cantor also teaches the additions of intercalators (paragraph 0042); intercalators bind double stranded molecules (i.e., the claimed complex).
It is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.  Thus, adding the intercalator after complex formation is an obvious rearrangement of the steps of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 17, the method of claim 1 is discussed above.  Cantor teaches at least two target sequences (e.g., Figure 4B) as do Meller et al (Figure 4): it is noted that the claim does not require binding of anything to the second target sequence.
	Regarding claims 18 and 41, the method of claim 1 is discussed above.  Cantor teaches 8 nm diameters (paragraph 0116).  Drndic et al teach the nanopore is in a second membrane having a length (i.e., thickness) of about 2-20 nm and a diameter (i.e., cross sectional dimension) of 1 to 100 nm (paragraph 0017), each of which overlaps with the claimed ranges.  Li et al also teach nanopore diameters of 2-10 nm (paragraph 0065).  Meller et al teach diameters of 3-6 nm (paragraph 0024).
In addition, the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
The courts have also found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the values of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 40, the method of claim 1 is discussed above.  Cantor et al teach two different probes on the target (Figure 4B).  Meller et al teach two different probes having different sequences on the same target (Figure 4), as well as a plurality of probes that bind to different specific sequences on the target each having a unique current profile (i.e., identification pattern; paragraphs 0087-0088).  Thus, it would have been obvious to detect each different target sequence based on each different probe and the different current profile of each probe.
In addition, it is noted that the claim merely describes a different target motif, and does not actually require a second probe, binding thereof, or detection thereof.
In addition, with respect to claims 40-42, it is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” and “thereby” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a wherein clause must give meaning and purpose to the manipulative steps.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It is also noted that Cantor specifically teaches the control of the speed through the nanopore (paragraph 0123).
	Regarding claim 43, the method of claim 1 is discussed above.  Meller et al teach at least one probe is a PNA, and other probes include DNA (paragraph 0021).  Thus, it would have been obvious to have the second molecule as a DNA molecule..
Regarding claim 44, the method of claim 1 is discussed above.  Meller et al teach the bound complex translocates more slowly through the nanopore (paragraph 0184), and that the drop in current flow is based on size of the molecule (paragraph 0084).  Thus, the event duration of the complex is different from background molecules and the second molecule increases the amplitude and duration of the signal.  
Cantor also teaches the probes alter the speed of the target through the nanopore (e.g., paragraph 0123).
In addition, it is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” and “thereby” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a wherein clause must give meaning and purpose to the manipulative steps.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 50, the method of claim 1 is discussed above.  Cantor teaches a second probe that binds to a second target motif (e.g., Figures 3 and 4); it is noted that the claim does not require the second motif to be different from the first motif.
Regarding claim 51, the method of claim 1 is discussed above.  Cantor teaches 
at least one target motif (i.e., sequence of interest) includes methylated nucleotides (paragraph 0022 and paragraph 0035), and that the methods involve epigenetic analysis (Abstract); thus, it would have been obvious to have at least one target motif having at least on nucleotide that is epigenetically methylated in the target nucleic acid.
Regarding claim 52, the method of claim 51 is discussed above.  Cantor teaches 
at least one target motif (i.e., sequence of interest) includes methylated nucleotides (paragraph 0022 and paragraph 0035), and that the methods involve epigenetic analysis (Abstract); thus, it would have been obvious to have at least one target motif having at least on nucleotide that is epigenetically methylated in the target nucleic acid.
	In addition, Cantor teaches multiple probes that each bind to their respective target motifs (e.g., Figures 3 and 4).  Thus, a probe binding the methylated base is interpreted as the claimed second probe bound to the claimed second motif, and any other of the remaining probes is interpreted as a first probe binding to a first motif.

9.	Claims 9 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor (U.S. Patent Application Publication NI. US 2011/0124518 A1, published 26 May 2011), Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), and Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claim 8 above, and further in view of Korlach et al (U.S. Patent Application Publication No. US 2013/0109577 A1, published 2 May 2013).
Regarding claim 9, the method of claim 8 is discussed above in Section 8.
While Meller et al teach the second molecule comprises PEG (paragraph 0059), neither Cantor, Drndic et al, Li et al, nor Meller et al teach the molecular weight of the PEG.
However, Korlach et al teach a method of detecting (i.e., sequencing) polynucleotides (i.e., nucleic acids; Abstract), utilizing tags (i.e., labels) attached via a polymer linker, in the form of polyethylene glycol (paragraph 0141).  Korlach et al teach PEG linkers that are 77 units long (paragraph 0184).  Each ethylene glycol unit has a weight of 44 Daltons; thus, 77 units have a molecular weight of about 3.388 kDa (i.e., claim 9).  Thus, Korlach et al teach the known techniques discussed above.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent routine optimization and/or an obvious variant of the values of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have used the PEG linker of Korlach et al as the linker in the method of Cantor, Drndic et al, Li et al, and Meller et al arrive at the instantly claimed method with a reasonable expectation of success.  It would have been obvious to the ordinary artisan that the known techniques of Korlach could have been combined with the method of Cantor, Drndic et al, Li et al, and Meller et al predictable results because the known techniques of Korlach predictably result in useful linkers for nanopore sequencing of tagged nucleic acid molecules.
Regarding claim 45, the method of claim 9 is discussed above.  Meller et al teach the bound complex translocates more slowly through the nanopore (paragraph 0184), and that the drop in current flow is based on size of the molecule (paragraph 0084).  Thus, the event duration of the complex is different from background molecule and the second molecule increases the amplitude and duration of the signal.  
Cantor also teaches the probes alter the speed of the target through the nanopore (e.g., paragraph 0123).
In addition, it is reiterated that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” and “thereby” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  
It is also reiterated that a wherein clause must give meaning and purpose to the manipulative steps.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  

10.	Claims 12-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor (U.S. Patent Application Publication NI. US 2011/0124518 A1, published 26 May 2011), Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), and Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claim 1, and further in view of Livak (U.S. Patent Application Publication No. US 2007/0190543 A1, published 16 August 2007).
It is noted that while claims 12-13 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 12-14 and 20, the method of claim 1 is discussed above in Section 8.
	While Li et al teaches voltage reversal (i.e., claim 20; paragraphs 0007, 0009, 0078, 0080, 0091, and 0093), neither Cantor, Drndic et al, Li et al, nor Meller et al teach reversing the voltage to re-identify the complex (i.e., claim 20).
	However, Livak teaches a method of sequencing, by determining the sequence of, a polynucleotide target (paragraph 0071) comprising contacting a sample having an analyte therein, wherein the analyte has a target sequence that is bound to a probe to form a polynucleotide-probe complex, in the form of a coded molecule complex (paragraph 0047).  An independently controlled voltage (i.e., a constant voltage bias) is applied across the nanopore (paragraphs 0166 and 0212), and the nanopore device further comprises a sensor, in the form of a detector (paragraph 0036), wherein the coded region, which is a non-single stranded region of the complex, is detected via a detectable signal (paragraph 0047). Livak teaches reversing the voltage after detection to force the complex (i.e., coded molecule) back through the pore and analyzing the multiple passages (i.e., claim 20; paragraph 0211).
Livak also teaches modification via crosslinking of two strands (i.e., claim 12; paragraph 0012), thus, it would have been obvious to crosslink the target and probe complex.  Crosslinking agents include haloacetyls (paragraph 0096), which result in acetylation (i.e., claim 13)
Livak further teaches the probe comprises a chemical modification via a cleavable bond, in the form of a cleavable linker (i.e., claim 14; paragraphs 0096-0097).
 Livak also teaches the method has the added advantage of allowing single molecule analysis with increased sensitivity (paragraph 0047).  Thus, Livak teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the method of Cantor, Drndic et al, Li et al, and Meller et al with the teachings of Livak to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage the added advantage of allowing single molecule analysis with increased sensitivity as explicitly taught by Livak (paragraph 0047).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Livak could have been combined with the method of Cantor, Drndic et al, Li et al, and Meller et al predictable results because the known techniques of Livak predictably result in useful techniques for nanopore sequencing of double stranded nucleic acid molecules.
11.	Claims 19, 21-22, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor (U.S. Patent Application Publication NI. US 2011/0124518 A1, published 26 May 2011), Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), and Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claims 1 and 41, and further in view of Dunbar et al (PCT International Publication No. WO 2013/012881 A2, published 24 January 2013).
It is noted that while claim 42 has been rejected described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 19, 21-22, and 42 the methods of claims 1 and 41 are discussed above in Section 8.
	Drndic et al teach a plurality of nanopores (paragraph 0138), as do Li et al (paragraph 0006).
Neither Cantor, Drndic et al, Li et al, nor Meller et al teach the pores are oriented so that the movement of the polynucleotide is through both nanopores simultaneously.
	However, Dunbar et al teach a method wherein two nanopores are aligned so that the target molecule (i.e., polynucleotide) is simultaneously located in both nanopores (i.e., claim 21; Figure 1(III)).  Two voltages are applied so that the movement in both nanopores is controlled simultaneously (i.e., claim 19, Figure 1(III) and paragraphs 0048-0049), and the voltages oppose one another (i.e., claim 22; Figure 1(III)).  
	With respect to claim 42, it is noted that paragraph 0104 of the instant specification states that two nanopores control the speed and direction of the complex.  Thus, the two-pore arrangement of Dunbar et al leads to the claimed properties, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).  
Dunbar et al also teach the method has the added advantage of being useful for controlling the movement of a large molecule (paragraph 0049).  Thus, Dunbar et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the method taught by Cantor, Drndic et al, Li et al, and Meller et al with the teachings of Dunbar et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage of allowing control of the translocation of a large molecule through the nanopores as explicitly taught by Dunbar et al (paragraph 0049).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Dunbar et al could have been applied to the method of Cantor, Drndic et al, Li et al, and Meller et al with predictable results because the known techniques of Dunbar et al predictably result in reliable methods for controlling and detecting translocation during nanopore assays.


12.	Claims 43 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Cantor (U.S. Patent Application Publication NI. US 2011/0124518 A1, published 26 May 2011), Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claim 1 above, and further in view of Oliver et al (U.S. Patent Application Publication No. US 2012/0214162 A1, published 23 August 2012).
It is noted that while claim 43 has been rejected described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 43 and 47, the method of claim 1 is discussed above in Section 8.
Cantor teaches restriction endonucleases (paragraphs 0030-0031), as do Drndic et al (paragraph 0468).
Neither Cantor, Drndic et al, Li et al, nor Meller et al teach the first molecule is a restriction endonuclease.
	However, Oliver et al teach methods of nanopore sequencing (paragraph 0032), wherein a sample polynucleotide (i.e., DNA 120) is bound to probe 10 (i.e., the second molecule of claim 43) which in turn is bound to a first molecule, in the form of binding moiety 110, which is a restriction enzyme (i.e., claim 47), and which has the added advantage of allowing determination of both location and sequence information for the analyte (paragraphs 0111-0114).  Thus, Oliver et al teach the known techniques discussed above.
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected result.  Thus, adding the probe and endonuclease at any point is an obvious rearrangement of the steps of the prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Oliver et al with the method of Cantor, Drndic et al, Li et al, and Meller et al.  The combination would result in a target DNA binding to both a second molecule (i.e., oligonucleotide probe) and a first molecule (i.e., a restriction endonuclease, thus arriving at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage the added advantage of allowing determination of both location and sequence information for the analyte as explicitly taught by Oliver et al (paragraphs 0111-0114).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Oliver et al could have been combined with Cantor, Drndic et al, Li et al, and Meller et al with predictable results because the known techniques of Oliver et al predictably result in useful techniques for detecting nucleic acid molecules.

13.	Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Cantor (U.S. Patent Application Publication NI. US 2011/0124518 A1, published 26 May 2011), Drndic et al (U.S. Patent Application Publication No. US 2013/0092541 A1, published 18 April 2013), Li et al (U.S. Patent Application Publication No. US 2006/0073489 A1, published 6 April 2006), Meller et al (U.S. Patent Application Publication No. US 2012/0276530 A1, published 1 November 2012) as applied to claim 1 above, and further in view of Craighead et al (U.S. Patent Application Publication No. US 2012/0244532 A1, published 27 September 2012).
	Regarding claim 53, the method of claim 1 is discussed above in Section 8.
	Cantor teaches three different probes each having its own a target motif (e.g., Figures 3-4), and that each probe is unique in its detector portion (paragraph 0073), that each detector produces a signal via a detectable label (paragraphs 0056-0057), and that the signal is electric (paragraph 0127); thus, each probe is electronically distinguishable because they each have electronically distinguishable labels unique to each probe.
	While Cantor teaches detection of methylation (paragraph 0035), and 5-hydroxymethylcytosine (i.e., a hydroxylase which cleaves it; paragraph 0031), as well as methylation probes that are antibodies (paragraph 0162), and while Drndic et al teach detection of methylated cytosines or hydroxymethylated cytosines (paragraph 0440), and nanopore detection of an oligonucleotide that comprises both (paragraphs 0438-0439), neither Cantor, Drndic et al, Li et al, nor Meller et al teach the combination of the three probes includes a probe for methylation and a probe for hydroxymethylation.
	However, Craighead et al teach methods of detection of epigenetically marked polynucleotide molecules (e.g., chromatin) in a nanoscale flow channel voltage directed flow (paragraph 0099).  The methods use a combination of different probes, in the form of antibodies for DNA methylation and antibodies for DNA hydroxymethylation which are differentially labeled, and which have the added advantage of allowing simultaneous analysis of multiple independent epigenetic marks (i.e., features; paragraph 0099).  Thus, Craighead et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Craighead et al with the method of Cantor, Drndic et al, Li et al, and Meller et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a method having the added advantage the added advantage of allowing simultaneous analysis of multiple independent epigenetic marks as explicitly taught by Craighead et al (paragraph 0099).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Craighead et al could have been combined with Cantor, Drndic et al, Li et al, and Meller et al with predictable results because the known techniques of Craighead et al predictably result in useful techniques for detecting nucleic acid molecules.

Response to Arguments
14.	Applicant's arguments filed 26 August 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
	A.	Applicant argues on pages 13-14 of the Remarks that Drndic et al only teach and miRNA target.
	However, as noted in the rejections, Drndic et al clearly teach detection of both methylated and hydroxymethylated cytosines (paragraph 0440).
	In addition, paragraph 0276 of Drndic et al clearly discussed the binding of a probe to a DNA molecule.
B.	Applicant’s remaining arguments have been  considered but are moot in view of the withdrawal of the previous rejections necessitated by the amendments and the new rejections necessitated by the amendments.

Conclusion
15.	No claim is allowed.
16.	It is noted that the Office Action is non-final, as claim 45 was not previously addressed as being dependent upon claim 9.   
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634

/Robert T. Crow/Primary Examiner, Art Unit 1634